PER CURIAM.
Petitioner, John Woody, has filed a pro se petition for writ of certiorari, challenging the Broward Circuit Court’s April 15, 1999 order granting a motion by respondents, Florida Parole Commission and Florida Department of Corrections, to dismiss his habeas petition.1 In accordance *1274with this court’s order in his original direct appeal to this court — case no. 99-15302— petitioner now moves for certiorari review.
Because we need only review the trial court’s order dismissing the habeas corpus petition for lack of jurisdiction, we do not reach the merits of the habeas claim. On the jurisdiction point, we find that the trial court erred in dismissing the habeas petition. It should have transferred the case to the appropriate court. See Wigfals v. Florida Parole Comm’n, 691 So.2d 644 (Fla. 5th DCA 1997). We, thus, quash the order of dismissal and remand for transfer of the petition to the Dade Circuit Court, where parties can raise all appropriate claims of mootness and arguments on the merits.
CERTIORARI GRANTED.
DELL, KLEIN and STEVENSON, JJ., concur.

. Respondents argued that the Broward Circuit Court lacked jurisdiction over the habeas corpus petition — the court agreed and dismissed the petition without prejudice to petitioner’s right to refile in the correct circuit court.


. In Case No. 99-1530, pursuant to Sheley v. Florida Parole Commission, 703 So.2d 1202 (Fla. 1st DCA 1997), approved, 720 So.2d 216 (Fla.1998), we dismissed petitioner's appeal of the same April 15 order without prejudice to file for certiorari review.